UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 19-7499


WILLIAM DEVON DICKEY,

                     Plaintiff - Appellant,

              v.

SCDC; WARDEN COHEN; NURSE WITE; OFFICER HARRIS; DOCTOR
LEMON; DOCTOR ROBERTS, Optical Lab; NURSE GRIMES; NURSE
SIMMONS; LIEUTENANT MAZE; LIEUTENANT BRYANT; SERGEANT
DEVIN WILLIAMS,

                     Defendants - Appellees,

              and

EYE CLINIC; OFFICER WILL,

                     Defendants.



Appeal from the United States District Court for the District of South Carolina, at Beaufort.
Donald C. Coggins, Jr., District Judge. (9:17-cv-02194-DCC)


Submitted: April 7, 2020                                           Decided: April 23, 2020


Before HARRIS and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
William Devon Dickey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       William Devon Dickey appeals the district court’s order denying his motions for

reconsideration of its order dismissing his 42 U.S.C. § 1983 (2018) complaint. Although

we grant Dickey’s pending motion “to support further assertion of facts and arguments

presented in Informal Brief,” we affirm the district court’s order.

       We review the order under an abuse of discretion standard. Aikens v. Ingram, 652
F.3d 496, 501 (4th Cir. 2011) (en banc); Robinson v. Wix Filtration Corp. LLC, 599 F.3d
403, 407 (4th Cir. 2010). After reviewing the record, we find no reversible error. The

district court evaluated Dickey’s motions for reconsideration under Rules 59(e) and 60(b)

of the Federal Rules of Civil Procedure. The court found that Dickey presented no evidence

of “a clear error of law or a manifest injustice,” Robinson, 599 F.3d at 407, nor “any other

reason that justifies relief.”   Rule 60(b)(6).    Dickey failed to exhaust all available

administrative remedies before filing his lawsuit, as required by the Prison Litigation

Reform Act. 42 U.S.C. § 1997e(a). Although Dickey alleges that the defendants acted in

bad faith by agreeing to a resolution and then claiming that Dickey failed to exhaust all

administrative remedies, there is no evidence in the record supporting this.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             3